DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to Amendments filed 01/08/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, this claim recites a plurality “of the emission layers have different sizes” however claim 10 (nor any claim from which claim 10 depends) introduces multiple emission layers, only a single emission layer. For the purpose of this Examination, claim 10 is interpreted as requiring the emission layer to have a predetermined size.
Regarding claim 16, neither claim 16 nor any claim from which claim 9 depends introduces (“the first direction” or “the second direction”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2010/0148192 A1) in view of van Lemmer et al. (US 2011/0045392 A1).
Regarding claim 1, Jung et al. disclose an organic light emitting diode (OLED) display device (see Title of Jung et al.), comprising:
a pixel electrode (710 in Fig. 8) electrically connected to a thin film transistor (20) disposed on a substrate (110); and
a pixel defining portion (combination of 190 and 192) including a pixel defining layer (190) surrounding the pixel electrode to define an individual pixel area, and a spacer (192) protruding from the pixel defining layer;
a sealing substrate (210; ¶ 0067) bonded to the substrate (¶ 0067);
an emission layer (720) disposed on the pixel electrode excluding one surface of the spacer that faces the sealing substrate (see Fig. 8);
at least one of a hole injection layer and a hole transport layer disposed between the emission layer and the pixel electrode (¶ 0088);
a common electrode (730) disposed on the emission layer; and
at least one of an electron transport layer and an electron injection layer disposed between the emission layer and the common electrode (¶ 0088), wherein,
both of the at least one of the hole injection layer and the hole transport layer and the at least one of the electron transport layer and the electron injection layer form a common layer;
the emission layer overlaps a side surface of the pixel defining layer (see Fig. 8).
Although not shown in the figures, Jung et al. disclose that the common layer may be disposed so as to be coextensive with the common electrode (¶ 0089; corresponding to being across the top of the spacer 192 in Fig. 8 [similar to the common electrode extending across the top of the spacer]). Specifically, Jung et al. disclose that “one or more of” the HIL, HTL, ETL, EIL, and emission layer may be 
Jung et al. do not disclose the relative transparencies of the common layer and the emission layer in order to determine if the transparency of the common layer is relatively higher than the transparency of the emission layer. However, it is known in the art that it is advantageous to form common layers with high transparencies (¶ 0003 of Lemmer et al.). The advantage of such a configuration is that higher transparencies block less light from the emission layer and, thus, increase the overall emissivity of the device. It would have been obvious to one having ordinary skill of the art at the time of the invention to form the common layer with a higher transparency than the emission layer in order to maximize the transparency of the common layer and, therefore, maximize the overall emissivity of the device.
Regarding claim 2, Jung et al. further disclose that the common electrode is disposed between the top surface of the spacer and the sealing substrate (see Fig. 8).
Regarding claim 3, Jung et al. further disclose that the common layer is disposed between the top surface of the spacer and the common electrode (¶ 0088).
Regarding claim 4, Jung et al. further disclose the at least one of the electron transport layer and the electron injection layer directly contacts the common electrode (¶ 0089).
Regarding claim 5, Although not shown in the figures, Jung et al. disclose forming the display device from a plurality of pixels (¶ 0048). With regards to the arrangement of these pixels, Jung et al. disclose forming a light shielding pattern in a lattice structure (Fig. 6). There is a benefit to forming the individual pixels to correspond to the openings in the light shielding pattern as it allows for the most light to exit through the final form of the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the pixels in such a lattice pattern for this benefit. As a result, the pixels will be disposed in first and second directions on the substrate (corresponding the individual line extension directions of 222 in the lattice of Fig. 6). Further, Jung et al. disclose spacers 195 surrounding the entirety of a pixel (see Fig. 7), as such, the spacers will be disposed between the plurality of pixel electrodes that are adjacent along a diagonal direction and the spacer does not overlap the plurality of pixel electrodes along the first and the second directions in a plan view.
Regarding claim 6, Jung et al. further disclose that the spacer does not overlap the plurality of pixel electrodes along the first and second directions in a plan view (see Fig. 8).
Regarding claim 7, Jung et al. further disclose that the common layer is disposed between the top surface of the spacer and the common electrode (¶ 0088).
Regarding claim 8, Jung et al. further disclose that the at least one of the electron transport layer and the electron injection layer directly contacts the common electrode (¶ 0089).
Claims 9-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2010/0148192 A1).
Regarding claim 9, Jung et al. disclose an organic light emitting diode (OLED) display device (see Title of Jung et al.), comprising:
a buffer layer (120 in Fig. 8) disposed on a substrate (111);
a thin film transistor (20) disposed on the buffer layer;
a planarization layer (180) disposed on the thin film transistor;

an emission layer (720) disposed on the pixel electrode;
a pixel defining portion (combination of 190 and 192) including a pixel defining layer (190) surrounding the pixel electrode to define an individual pixel area, and a spacer (192) protruding from the pixel defining layer; and
a sealing layer (210) disposed on the emission layer;
wherein the emission layer overlaps the pixel electrode and the pixel defining portion excluding an upper surface of the spacer (see Fig. 8).
Although not shown in the figures, Jung et al. disclose forming the display device from a plurality of pixels (¶ 0048). With regards to the arrangement of these pixels, Jung et al. disclose forming a light shielding pattern in a lattice structure (Fig. 6). There is a benefit to forming the individual pixels to correspond to the openings in the light shielding pattern as it allows for the most light to exit through the final form of the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the pixels in such a lattice pattern for this benefit. As a result, the pixels will be disposed in first and second directions on the substrate (corresponding the individual line extension directions of 222 in the lattice of Fig. 6). Further, Jung et al. disclose spacers 195 surrounding the entirety of a pixel (see Fig. 7), as such, the spacers will be disposed between the plurality of pixel electrodes that are adjacent along a diagonal direction.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the emission layer to have a predetermined size in for the benefit of sufficiently covering the pixel electrode without covering the spacer layer.
Regarding claim 11, one having ordinary skill in the art can arbitrarily choose any first and second directions on the substrate and the diagonal direction will have a predetermined angle (possibly 0) with respect to those directions.
Regarding claim 12, Jung et al. further disclose the inclusion of a common layer comprising at least one of a hole injection layer, a hole transport layer, an electron transport layer (¶ 0088), and a common electrode (730).
Regarding claim 13, Jung et al. disclose that at least one of the hole injection layer, the hole transport layer, the electron transport layer, and the common electrode is disposed on the pixel defining portion (see Fig. 8).
Regarding claim 14, it would have been obvious to one having ordinary skill in the art to form the common electrode to cover at least two pixel electrodes as that is how “common” electrodes are typically formed. Further, Jung et al. discloses that the hole injection layer, the hole transport layer, the electron transport layer, and the common electrode are coextensive (¶ 0089).
Regarding claim 15, Jung et al. disclose that the sealing layer includes a sealing substrate and a sealant ( ¶ 0067).
Regarding claim 16, Jung et al. disclose a plurality of pixel electrodes (see Fig. 7) and the plurality of pixel electrodes are disposed along a first direction and a second direction (see Fig. 7).
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
Regarding claims  1-8, Applicant argues that although Lemmer discloses charge transport layers as “transparent” that “it is well-known that there are a myriad degrees of so-called ‘transparency’”. This is not persuasive as Lemmer did not disclose that the charge transport layers as having some “degree of transparency” but, instead that they are “transparent” which one having ordinary skill in the art recognizes as the highest degree of transparency possible which will be higher than any transparency of the emission layer which will not be transparent as emission layers will, at the very least, be absorbent to some degree in the emission band region.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.C/               Examiner, Art Unit 2815           

/STEVEN B GAUTHIER/               Examiner, Art Unit 2893